If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    March 10, 2022
               Plaintiff-Appellant,

v                                                                   No. 354150
                                                                    Bay Circuit Court
CHRISTOPHER TRACEY COOK,                                            LC Nos. 19-010606-FH;
                                                                            19-010627-FH
               Defendant-Appellee.


Before: REDFORD, P.J., and SAWYER and MURRAY, JJ.

PER CURIAM.

       Defendant pleaded guilty to domestic violence, third offense, MCL 750.81(2); MCL
750.81(5), and resisting or obstructing a police officer, MCL 750.81d(1). The trial court sentenced
defendant to two years’ probation and 300 days in jail for each conviction. The prosecution
appealed these sentences by leave granted.1 During the pendency of this appeal, as both parties
agreed at oral argument, defendant’s probation was revoked and he served his subsequent
sentences. Accordingly, we decline to review this appeal. “Where a subsequent event renders it
impossible for this Court to fashion a remedy, an issue becomes moot.” People v Rutherford, 208
Mich App 198, 204; 526 NW2d 620 (1994) (citations omitted). Appeal dismissed.

                                                            /s/ James Robert Redford
                                                            /s/ David H. Sawyer
                                                            /s/ Christopher M. Murray




1
 People v Cook, unpublished order of the Court of Appeals, entered November 12, 2020 (Docket
No. 354150).


                                               -1-